Case 1:20-cv-02681-WJM-NYW Document 10 Filed 09/23/20 USDC Colorado Page 1 of 7

FILED
_BeSe DISTRICT COURT
IN THE UNITED STATES DISTRICT COURT «(71/8/67 OF COLOR ADE

 

FOR THE DISTRICT OF COLORADO 2020SEP 23 PM 2:30
SEP, 2Y PB. TOLWELL
“os Bd
Civil Action No. ]:20-cv-02681 ,
0-cv-02681 BY__._____DEP.
(To be supplied by the court) DEP. CLK
RODNEY DeWALT
, Plaintiff

Vv.

SECOND AMENDED COMPLAINT

UNITED STATES OF AMERICA

 

, Defendant(s).

(List each named defendant on a separate line. If you cannot fit the names of all defendants in
the space provided, please write “see attached” in the space above and attach an additional
sheet of paper with the full list of names. The names of the defendants listed in the above
caption must be identical to those contained in Section B. Do not include addresses here.)

 

COMPLAINT

 

 

NOTICE

Federal Rule of Civil Procedure 5.2 addresses the privacy and security concerns resulting from
public access to electronic court files. Under this rule, papers filed with the court should not
contain: an individual’s full social security number or full birth date; the full name of a person
known to be a minor; or a complete financial account number. A filing may include only: the
last four digits of a social security number; the year of an individual’s birth; a minor’s initials;
Case 1:20-cv-02681-WJM-NYW Document 10 Filed 09/23/20 USDC Colorado Page 2 of 7

and the last four digits of a financial account number.

Plaintiff need not send exhibits, affidavits, grievances, witness statements, or any other
materials to the Clerk’s Office with this complaint.
A. PLAINTIFF INFORMATION

You must notify the court of any changes to your address where case-related papers may be
served by filing a notice of change of address. Failure to keep a current address on file with the
court may result in dismissal of your case.

Rodney DeWalt - 9685 E. Idaho Pl. Aurora Co. 80247

 

(Name and complete mailing address)

832-381-6712- Cell / 303-368-4432 — LL dewaltentertainment@msn.com
(Telephone number and e-mail address)

B. DEFENDANT(S) INFORMATION

Please list the following information for each defendant listed in the caption of the complaint. If
more space is needed, use extra paper to provide the information requested. The additional
pages regarding defendants should be labeled “B. DEFENDANT(S) INFORMATION. ”

Defendant 1: U.S.A - 1801 California St. Suite 1600 Denver Co. 80202
(Name and complete mailing address)

303-454-0100
(Telephone number and e-mail address if known)

Defendant 2: NA
(Name and complete mailing address)
NA

 

(Telephone number and e-mail address if known)

 

 

NA
Defendant 3:
(Name and complete mailing address)
NA
(Telephone number and e-mail address if known)
NA
Defendant 4:

 

(Name and complete mailing address)
NA

 

(Telephone number and e-mail address if known)

2
Case 1:20-cv-02681-WJM-NYW Document 10 Filed 09/23/20 USDC Colorado Page 3 of 7

C. JURISDICTION
Identify the statutory authority that allows the court to consider your claim(s): (check one)

xX

Federal question pursuant to 28 U.S.C. § 1331 (claims arising under the Constitution,
laws, or treaties of the United States)

List the specific federal statute, treaty, and/or provision(s) of the United States
Constitution that are at issue in this case.

This court has jurisdiction pursuant to 28 U.S.C. § 1331 and 1346(b). Venue is proper
under 28 U.S.C. § 1402(b) and 28 U.S.C. § 1391(e)(1) because Plaintiff resides in Aurora
Colorado.

 

Diversity of citizenship pursuant to 28 U.S.C. § 1332 (a matter between individual or
corporate citizens of different states and the amount in controversy exceeds $75,000)

Plaintiff is a citizen of the State of _ Colorado

If Defendant 1 is an individual, Defendant 1 is a citizen of __ Colorado
If Defendant 1 is a corporation,

Defendant 1 is incorporated under the laws of NA (name of
state or foreign nation).

Defendant 1 has its principal place of business in Colorado
(name of state or foreign nation).

(If more than one defendant is named in the complaint, attach an additional page
providing the same information for each additional defendant.)
Case 1:20-cv-02681-WJM-NYW Document 10 Filed 09/23/20 USDC Colorado Page 4 of 7

D.

STATEMENT OF CLAIM(S)

State clearly and concisely every claim that you are asserting in this action. For each claim,
specify the right that allegedly has been violated and state all facts that support your claim,
including the date(s) on which the incident(s) occurred, the name(s) of the specific person(s)
involved in each claim, and the specific facts that show how each person was involved in each

claim.

You do not need to cite specific legal cases to support your claim(s). If additional space

is needed to describe any claim or to assert additional claims, use extra paper to continue that
claim or to assert the additional claim(s). Please indicate that additional paper is attached and
label the additional pages regarding the statement of claims as “D. STATEMENT OF CLAIMS.”

CLAIM ONE: Federal Tort Claims Act- 28 U.S.C. § 1346(b) “Abuse of Process”

—
.

wy

a

10.

11.

12.

13.

Supporting facts: Under Kansas law, the elements of an abuse of process claim include.
That the defendant made an (illegal)(improper)(unauthorized) use of the process; and
That the defendant had knowledge of the (illegal)(improper)(unauthorized) use of Process
and;

That it was done for the purpose of (harassing)(causing great inconvenience)(causing great
hardship) to the plaintiff; and

That the plaintiff sustained damage as a result.

Defendant’s employees abused legal process for the unlawful purpose of denying plaintiff
his civil and constitutional rights to due process and supporting racist that did not want a
black owned business in Overland Park Kansas.

That the defendant filed a Motion for Judgment on the Pleadings February 25", 2019.
July 9" 2019 Judge Crabtree ruled on the defendant motion allowing plaintiff 10 days to
file an Amended Complaint to cure the defects in his complaint.

Judge Crabtree made it clear that plaintiff could allege facts allowing him to proceed on
some, but not all, of the federal claims raised in his complaint.

Plaintiff received Judge Crabtree order On July 15“ 2019 by United States mail only
giving him 4 days to comply with the order.

Plaintiff filed a Motion for Extension of time which Magistrate James denied but she
granted Saturday, Sunday and Monday but by Tuesday it had to be delivered to the
defendant.

This placed plaintiff in a hardship position. He had two appointments with his heart doctor
on two different days that week. Being pro se plaintiff was using the law library to look up
civil rules but due to the weekend they were closed but Magistrate James ruled he had no
good reason for an extension of time to file the proposed Amended Complaint.

On July 23 2019 plaintiff had a flight to Kansas City Mo. that morning he was planning
on filing the complaint with the defendant and the court. Plaintiff decide to take the train
to the airport. The train was in an accident and made plaintiff miss his flight. That created
a problem meeting the deadline for the proposed Amended Complaint. Plaintiff had no
other choice but to place it in the United States mail.

Defendant received the proposed Amended Complaint on July 25" 2019. Defendant filed
a motion to strike the complaint Magistrate James approved their request.

4
Case 1:20-cv-02681-WJM-NYW Document 10 Filed 09/23/20 USDC Colorado Page 5 of 7

14.
15.

16.

17.

18.

19.
20.

Plaintiff filed a Motion for Reconsideration which was denied by Magistrate James.

After striking the proposed Amended Complaint Magistrate James decide to review the
proposed Amended Complaint and found that it does not include any new claims for relief
not already included in the original complaint, and thus plaintiff had not shown that he
would sustain prejudice if the court did not allow him to file his proposed Amended
Complaint. Magistrate James dismissed all plaintiff federal claims and declines to exercise
supplemental jurisdiction over plaintiff's state law claims.

Magistrate James abuse the legal process by making a ruling on the Pleading. Rule 20
U.S.C.636 § (b) does not allow a Magistrate to rule on Judgment on the Pleadings by law.
Magistrate James abuse the legal process by reviewing the proposed Amended Complaint
she ruled that there were no new claims. Judge Crabtree ruled that in the proposed
Amended complaint that the plaintiff could allege additional facts allowing him to proceed
on some not to add any new claims.

Magistrate James made it clear that plaintiff had no federal claims against the city of
Overland Park Kansas. Although the city made it clear that a black nightclub was not
welcome. Plaintiff had to deal with threats from the public. His business was set on fire. A
bounty was placed on his life for opening a black owned business in Overland Park. Hate
crimes after hate crimes daily with the hateful use of the N-WORD. The city of Overland
Park requested that he should find a new location for his business. Plaintiff was stun after
investing over $200.000 into the premise for his use they are requesting him to just walk
away from his investment. Although they welcome the new white tenant with open arms.
Plaintiff suffered from anguish and inflicted emotional distress on plaintiff.

The actions of Defendant’s employees constitute abuse of process under Kansas law.

CLAIM TWO: _ FEDERAL TORT CLAIMS ACT- 28 U.S.C. § 1346(b)

21.

22.

23

24,

Intentional Infliction of Emotional Distress
Under Kansas law, intentional infliction of emotional Distress exists where 1.The
defendant acted intentionally or recklessly, 2. The conduct was extreme and outrageous, 3.
The defendant’s actions caused the plaintiff's emotional distress, and 4. The emotional
distress that plaintiff suffered was severe.

The defendant’s employees Magistrate James and Judge Vratil Knowingly and
intentionally caused plaintiff severe emotional stress by denying plaintiff his civil rights.
Defendant’s employees knew that plaintiff was being threaten by the public with hate
crimes simply because of their race. That his business was arson and the police never
investigated the incident or any of the hate crimes.

. That the plaintiff met with decision makers from the city of Overland Park March 2019 an

advised them someone could lose their life if all these threats come true. The statements
fell on deaf ears they refused to help plaintiff.

The defendant’s employees also knowingly and intentionally caused plaintiff severe and

emotional distress. With all the violent threats to bomb the premise, shooting all the black

people with AK47 for visiting the premise. Magistrate James advised that plaintiff has no
5
Case 1:20-cv-02681-WJM-NYW Document 10 Filed 09/23/20 USDC Colorado Page 6 of 7

25.

26.

civil rights claims in her courtroom.

Defendant’s employees knew that they were showing favoritism to the city of Overland
Park where they have close ties and relationships.

The actions of defendant’s employees constitute intentional infliction of emotional distress
under Kansas law.

THIRD CLAIM: 28 U.S.C. § 1346(b)- Federal Tort Claims Act
Negligence

27. Under Kansas tort law, negligence requires that a 1. Defendant owed the plaintiff a legal

28.

29.

30.

31.
32.

33.

34,

35.

36.

37

38.

39
40

E.

duty, 2. Defendant breached that duty, and 3. Defendant’s breach proximately cause
damages to the plaintiff.

Defendant employees as judges owed a legal duty of care to the plaintiff. Judges who act
unconstitutionally or outside of their jurisdiction are violating one civil rights.

Defendant employees who can just dismiss your complaint without giving the right to
amend their complaint is that legal justice?

Defendant employees can dismiss your complaint for being in an accident that was not
your fault and missing your flight delaying you to file a motion where is the justice?
Never addressing the hate crimes in plaintiff complaints against their friends.

There are two justice systems in America. One is for privilege people one is for black
people it has been shown over and over by the justice system.

Judges who treat you different than other people in similar situations by reason of race. Or
fail to give you an opportunity to be heard is violating your civil rights and their oath of
office.

The right to amend a complaint should be given freely. Not based upon a judge discretion.
Plaintiff suffered fear, headaches because of the life-threatening hate crime for his black
patrons, business, himself and his family. Plaintiff moved from Overland Park Kansas.
This fear produced physical symptoms of extreme stress and traumatization on plaintiff.

. Under Canon 2 & 3 of the Code of Judicial Conduct, Judge Vratil had a duty to disclose
her association with the city of Overland Park before sitting in any case in which the city
of Overland Park was a defendant.

Under Canon 2 & 3 of the Code of Judicial Conduct, Magistrate James had a duty to
disclose her relationship with the defendant attorney and her relationship with the city of
Overland Park before sitting in any case in which the city of Overland Park was a
defendant.

. Plaintiff injuries were proximately caused by the negligence of the defendant.

. The actions of defendant constitute negligence under Kansas law.

REQUEST FOR RELIEF

State the relief you are requesting or what you want the court to do. If additional space is needed
to identify the relief you are requesting, use extra paper to request relief. Please indicate that

6
Case 1:20-cv-02681-WJM-NYW Document 10 Filed 09/23/20 USDC Colorado Page 7 of 7

additional paper is attached and label the additional pages regarding relief as “E. REQUEST
FOR RELIEF.”
WHEREFORE, Plaintiff respectfully requests that this Court;

(1) Award plaintiff compensatory damages in an amount to be proven at trial,
(2) Grant such other relief as the Court deems just and equitable.
F. PLAINTIFF’S SIGNATURE

I declare under penalty of perjury that I am the plaintiff in this action, that I have read this
complaint, and that the information in this complaint is true and correct. See 28 U.S.C. § 1746;
18 U.S.C. § 1621.

Under Federal Rule of Civil Procedure 11, by signing below, I also certify to the best of my
knowledge, information, and belief that this complaint: (1) is not being presented for an improper
purpose, such as to harass, cause unnecessary delay, or needlessly increase the cost of litigation;
(2) is supported by existing law or by a nonfrivolous argument for extending or modifying
existing law; (3) the factual contentions have evidentiary support or, if specifically so identified,
will likely have evidentiary support after a reasonable opportunity for further investigation or
discovery; and (4) the complaint otherwise complies with the requirements of Rule 11.

(A O,.>3

(Plaintiff's signature)

0%-J37 22a

(Date)

 

 

(Form Revised December 2017)
